DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 and 19-20 in the reply filed on 1/18/2022 is acknowledged.

EXAMINER’S AMENDMENT
 Claims 15-18 are hereby amended as follows:
---------------------------------- Claims 15-18 are hereby canceled-----------------------------------

Allowable Subject Matter
Claims 1-14, 19 and 20 are hereby allowed.
The following is the Examiner's Reasons for Allowance: 
the prior art fails to disclose and would not have rendered obvious: 
a first device layer comprising a Group III-Nitride (III-N) material; a second device layer above the first device layer, the second device layer comprising a second IIJ-N material; a gate electrode above the second device layer; a source structure and a drain structure on opposite sides of the gate electrode, the source structure and a drain structure each comprising a third III-N material; a silicide on at least a portion of at least one of the source structure or drain structure; and a contact coupled through the silicide to the source or drain structure, as recited in claims 1 and 19. 

Radosavljevic (U.S. Patent Application Publication No. 2021/0167200) fails to disclose the above recited features including the recited silicide features. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT G BACHNER/Primary Examiner, Art Unit 2898